[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Bradford v. Dinkelacker, Slip Opinion No. 2016-Ohio-2916.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2016-OHIO-2916
     THE STATE EX REL. BRADFORD, APPELLANT, v. DINKELACKER, JUDGE,
                                         APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State ex rel. Bradford v. Dinkelacker, Slip Opinion
                                   No. 2016-Ohio-2916.]
Mandamus—Relator had adequate remedy in ordinary course of law to correct
        judgment entry of his conviction—Court of appeals’ dismissal of mandamus
        action affirmed.
    (No. 2015-1031—Submitted February 23, 2016—Decided May 12, 2016.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-1500237.
                                 _____________________
        Per Curiam.
        {¶ 1} Relator, Pele K. Bradford, filed this action in mandamus in the First
District Court of Appeals to correct the judgment entry of his conviction for
aggravated murder.
                              SUPREME COURT OF OHIO




        {¶ 2} Bradford was convicted of aggravated murder in 2004. The jury
found him guilty “of Aggravated Murder 2903.01(B) as charged in Count I of the
Indictment.” However, the court’s journal entry stated “[a]ggravated Murder with
Specifications #1 and #2, 2903-01A/ORCN, SF.”
        {¶ 3} In January 2015, Bradford filed a motion in the Hamilton County
Court of Common Pleas to correct the judgment entry. Respondent, Judge Patrick
T. Dinkelacker, denied the motion. Bradford then filed an action in mandamus in
the First District Court of Appeals. Judge Dinkelacker filed a motion to dismiss
the mandamus action, arguing that Bradford failed to meet the requirements under
R.C. 2953.23 for a late petition for postconviction relief and that his motion to
correct the judgment entry was barred by res judicata.
        {¶ 4} The court of appeals granted Judge Dinkelacker’s motion to dismiss.
Bradford appealed.
        {¶ 5} To be entitled to extraordinary relief in mandamus, Bradford must
establish a clear legal right to the requested relief, a clear legal duty on the part of
Judge Dinkelacker to provide it, and the lack of an adequate remedy in the ordinary
course of the law. State ex rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-
69, 960 N.E.2d 452, ¶ 6.
        {¶ 6} Appeal is generally considered an adequate remedy sufficient to
preclude a writ of mandamus. Shoop v. State, 144 Ohio St.3d 374, 2015-Ohio-
2068, 43 N.E.3d 432, ¶ 8, citing State ex rel. Pressley v. Indus. Comm., 11 Ohio
St.2d 141, 228 N.E.2d 631 (1967), paragraph three of the syllabus. Bradford could
have raised the mistake in the original journal entry as part of his direct appeal of
his conviction. He also could have appealed Judge Dinkelacker’s entry denying his
motion to correct the judgment entry. He therefore had an adequate remedy in the
ordinary course of the law.
                                                                   Judgment affirmed




                                           2
                                 January Term, 2016




 and motions for reversal of judgment, to file citation to relevant authority, and to
                         take judicial notice of controlling authority denied as moot.
          O’CONNOR, C.J., and PFEIFER, LANZINGER, KENNEDY, and FRENCH, JJ.,
concur.
          O’DONNELL and O’NEILL, JJ., dissent.
                                 _________________
          Pele K. Bradford, pro se.
                                 _________________




                                           3